DETAILED ACTION
	This office action is in response to the communication filed on March 17, 2020. Claims 1-22 were previously pending. Claims 8-11 and 19-22 were elected for continued examination without traverse and claims 1-7 and 12-18 were cancelled in response to the restriction requirement sent out on June 26, 2022. Therefore, claims 8-11 and 19-22 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Pub 2018/0330000) in view of Rao (US Pub 2015/0381682).

With respect to claim 8, Noble discloses a method comprising:
receiving, by a user device, a plurality of aggregate content items that include content focused on a particular subject matter tag, each of the aggregate content items including a corresponding plurality of individual content items (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content, aggregated content having one or more files relevant to a common subject, selecting content based on a topic model associated with the common subject; Paragraphs 39 and 265 and 266 – content tag linking topic associated with personalized content);
presenting, by the user device, graphical object representing the selected aggregate content items (Noble: Paragraphs 72 and 263 – personalized aggregated content presented to the user, aggregated content displayed to the user).
Noble discloses plurality of personalized aggregate content items and presenting selected aggregated content items, however, Noble does not explicitly disclose:
generating, an aggregate personalized read probability score for each of the plurality of aggregate content items, where the aggregate personalized read probability score for a particular aggregate content item is based on individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item;
selecting, a number of aggregate content items from the plurality of aggregate content items based on the aggregate read probability scores generated for each of the plurality of aggregate content items; 
The Rao reference discloses generating, an aggregate personalized read probability score for each of the plurality of aggregate content items, where the aggregate personalized read probability score for a particular aggregate content item is based on individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item (Rao: Paragraphs 3 and 33 – determine a user is qualified to at least one category of resource published by a content-aggregation source based on feedback from the user that includes viewing and listening history for the user, and based on a personalization score associated with the resource; Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content, personalization score for a podcast result of a parametric function with weighted parameters that predicts the probability that the used will listen or view the podcast, increase the score when viewing a high number of content in the same category);
selecting, a number of aggregate content items from the plurality of aggregate content items based on the aggregate read probability scores generated for each of the plurality of aggregate content items (Rao: Paragraphs 22 and 33-35 – serving the user a number of content items from a content-aggregation website or a podcast based on the increased score from listening to or viewing all the aggregated content); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble and Rao, to have combined Noble and Rao. The motivation to combine Noble and Rao would be to serve a resource in a content stream by a content-aggregation source to a user based on a personalization score associated with the resource (Rao: Paragraph 3).

With respect to claim 19, Noble discloses a system comprising:
one or more processors (Noble: Paragraph 130); and
a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations (Noble: paragraphs 65 and 331) comprising:
receiving, by a user device, a plurality of aggregate content items that include content focused on a particular subject matter tag, each of the aggregate content items including a corresponding plurality of individual content items (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content, aggregated content having one or more files relevant to a common subject, selecting content based on a topic model associated with the common subject; Paragraphs 39 and 265 and 266 – content tag linking topic associated with personalized content);;
presenting, by the user device, graphical object representing the selected aggregate content items (Noble: Paragraphs 72 and 263 – personalized aggregated content presented to the user, aggregated content displayed to the user).
Noble discloses plurality of personalized aggregate content items and presenting selected aggregated content items, however, Noble does not explicitly disclose:
generating, by the user device, an aggregate personalized read probability score for each of the plurality of aggregate content items, where the aggregate personalized read probability score for a particular aggregate content item is based on individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item;
selecting, by the user device, a number of aggregate content items from the plurality of aggregate content items based on the aggregate read probability scores generated for each of the plurality of aggregate content items;
The Rao reference discloses generating, an aggregate personalized read probability score for each of the plurality of aggregate content items, where the aggregate personalized read probability score for a particular aggregate content item is based on individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item (Rao: Paragraphs 3 and 33 – determine a user is qualified to at least one category of resource published by a content-aggregation source based on feedback from the user that includes viewing and listening history for the user, and based on a personalization score associated with the resource; Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content, personalization score for a podcast result of a parametric function with weighted parameters that predicts the probability that the used will listen or view the podcast, increase the score when viewing a high number of content in the same category);
selecting, a number of aggregate content items from the plurality of aggregate content items based on the aggregate read probability scores generated for each of the plurality of aggregate content items (Rao: Paragraphs 22 and 33-35 – serving the user a number of content items from a content-aggregation website or a podcast based on the increased score from listening to or viewing all the aggregated content); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble and Rao, to have combined Noble and Rao. The motivation to combine Noble and Rao would be to serve a resource in a content stream by a content-aggregation source to a user based on a personalization score associated with the resource (Rao: Paragraph 3).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Pub 2018/0330000) in view of Rao (US Pub 2015/0381682) and in further view of Drazin (2004/0078809).

With respect to claim 9, Noble in view of Rao discloses the method of claim 8, further comprising:
calculating, by the user device, an average of the individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; here Noble and Rao do not disclose an average, but Drazin discloses the feature, as discussed below); and
determining the aggregate personalized read probability score based on the average (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; here Noble and Rao do not disclose based on average, but Drazin discloses the feature, as discussed below).
Rao discloses increasing a read probability score as user views more content served by a content aggregation source, which is an aggregated read probability score as more content is viewed or read, however, Noble and Rao do not explicitly disclose:
calculating an average and determining based on the average;
The Drazin reference discloses calculating an average of the scores and determining score based on the average (Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions from recently viewed programs, which is updated over time as viewing of each new program is recorded, probability is weighted using a weighting factor, maintained as a decay weighted average over past viewed programs).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble, Rao, and Drazin, to have combined Noble, Rao, and Drazin. The motivation to combine Noble, Rao, and Drazin would be to target content to users based on viewer characteristics and habits (Drazin: Paragraphs 74 and 75).

With respect to claim 20, Noble in view of Rao discloses the system of claim 19, wherein the instructions cause the processors to perform operations comprising:
calculating, by the user device, an average of the individual personalized read probability scores generated for each of the individual content items corresponding to the particular aggregate content item (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; here Noble and Rao do not disclose an average, but Drazin discloses the feature, as discussed below); and
determining the aggregate personalized read probability score based on the average (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; here Noble and Rao do not disclose based on average, but Drazin discloses the feature, as discussed below).
Rao discloses increasing a read probability score as user views more content served by a content aggregation source, which is an aggregated read probability score as more content is viewed or read, however, Noble and Rao do not explicitly disclose:
calculating an average and determining based on the average;
The Drazin reference discloses calculating an average of the scores and determining score based on the average (Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions from recently viewed programs, which is updated over time as viewing of each new program is recorded, probability is weighted using a weighting factor, maintained as a decay weighted average over past viewed programs).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble, Rao, and Drazin, to have combined Noble, Rao, and Drazin. The motivation to combine Noble, Rao, and Drazin would be to target content to users based on viewer characteristics and habits (Drazin: Paragraphs 74 and 75).

Claims 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Pub 2018/0330000) in view of Rao (US Pub 2015/0381682) in view of Drazin (2004/0078809) and in further view of Shah (US Pub 2017/0279905).

With respect to claim 10, Noble in view of Rao and in further view of Drazin discloses the method of claim 9, wherein the average is calculated using an exponentially decaying weighted average function (Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions, probability is weighted using a weighting factor, maintained as a decay weighted average; here Noble, Rao, and Drazin does not explicitly disclose exponentially decaying weighted average, but the Sha reference discloses the feature, as discussed below).
However, Noble, Rao, and Drazin does not explicitly disclose:
an exponentially decaying weighted average;
The Shah reference discloses an exponentially decaying weighted average (Shah: Paragraph 58 - a scaling factor based on a lifetime influence of a user, the lifetime influence can be an exponentially decaying weighted average of the historic scores).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble, Rao, Drazin, and Shah, to have combined Noble, Rao, Drazin, and Shah. The motivation to combine Noble, Rao, Drazin, and Shah would be to adjust a weight for a particular content item based on one or more properties by using a scaling factor (Shah: Paragraph 56).

With respect to claim 11, Noble in view of Rao in view of Drazin and in further view of Shah discloses the method of claim 10, wherein the exponentially decaying weighted average function sorts individual content items according to corresponding individual personalized read probability scores and assigns the greatest weight to an individual content item having the highest personalized read probability score among the individual content items corresponding to the particular aggregate content item (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions from recently viewed programs, probability is weighted using a weighting factor, maintained as a decay weighted average over past viewed programs; Shah: Paragraph 58 – scaling factor based on lifetime influence of a user, influence calculated from historic calculation, an exponentially decaying weighted average of historic scores, scores above average can be scale higher).

With respect to claim 21, Noble in view of Rao and in further view of Drazin discloses the system of claim 20, wherein the average is calculated using an exponentially decaying weighted average function (Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions, probability is weighted using a weighting factor, maintained as a decay weighted average; here Noble, Rao, and Drazin does not explicitly disclose exponentially decaying weighted average, but the Sha reference discloses the feature, as discussed below).
However, Noble, Rao, and Drazin does not explicitly disclose:
an exponentially decaying weighted average;
The Shah reference discloses an exponentially decaying weighted average (Shah: Paragraph 58 - a scaling factor based on a lifetime influence of a user, the lifetime influence can be an exponentially decaying weighted average of the historic scores).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Noble, Rao, Drazin, and Shah, to have combined Noble, Rao, Drazin, and Shah. The motivation to combine Noble, Rao, Drazin, and Shah would be to adjust a weight for a particular content item based on one or more properties by using a scaling factor (Shah: Paragraph 56).

With respect to claim 22, Noble in view of Rao in view of Drazin and in further view of Shah discloses the system of claim 21, wherein the exponentially decaying weighted average function sorts individual content items according to corresponding individual personalized read probability scores and assigns the greatest weight to an individual content item having the highest personalized read probability score among the individual content items corresponding to the particular aggregate content item (Noble: Paragraphs 5 and 7 – processor based system including memory generating personalized aggregated content; Rao: Paragraphs 34 and 35 – calculate a personalization score based on counting the number of content items served to the user in a content category, high score for viewing a high amount of categorized content; Drazin: Paragraphs 85-88 – maintaining a weighted average of the probability distributions from recently viewed programs, probability is weighted using a weighting factor, maintained as a decay weighted average over past viewed programs; Shah: Paragraph 58 – scaling factor based on lifetime influence of a user, influence calculated from historic calculation, an exponentially decaying weighted average of historic scores, scores above average can be scale higher).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        September 30, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164